Citation Nr: 0729781	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-35 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1955 to 
December 1957.  He died in February 2003, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision.  

In her Substantive Appeal, the appellant indicated that she 
desired to file a claim under 38 U.S.C.A. § 1151 for an 
additional disability rating as a result of VA treatment of 
her husband.  In addition, in September 2007 written 
argument, The American Legion maintained VA compensation 
benefits for the cause of the veteran's death under 
38 U.S.C.A. § 1151 were warranted because the veteran staff 
infection that he developed at the Birmingham, Alabama, VA 
Medical Center "clearly contributed to his death."  To 
date, VA has not considered this claim and it is referred to 
the RO for appropriate action.

The appellant also indicated that she wished to file for 
paragraph 29 benefits in September 2004.  To date, VA has not 
considered this claim and it is likewise referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one that is not related to the principal cause of death.  In 
determining whether a service-connected disability 
contributed to a veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of the veteran's death.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.

The veteran's certificate of death lists the immediate cause 
of his death as cardiorespiratory arrest, and the underlying 
causes of death as endocarditis and pneumonia.  At the time 
of his death, the veteran was service connected for 
peripheral vascular disease of each lower extremity (rated at 
40 percent for the right leg and 20 percent for the left leg) 
and for hypertension (rated at 10 percent)

At a VA examination in May 1999, the veteran was unable to 
exercise due to his peripheral vascular disease and he was 
told that until his circulation was better doctors could not 
attempt to correct several growths on his feet.

Following the veteran's death, a synopsis of his VA hospital 
treatment was compiled where it was noted that the veteran 
developed symptoms of congestive heart failure roughly four 
months before his death and a transthoracic echo had revealed 
decreased cardiac function.  Surgery was considered, but it 
was delayed until the veteran was able to be taken off a 
ventilator.  

As such, there is some evidence that the veteran was having 
heart problems near the time of his death, and service 
connection is in effect for several conditions that might 
affect the functioning of the heart.  Although the RO 
concluded that there was no relationship between the 
veteran's death and his service-connected disabilities, this 
is a medical determination which requires a medical opinion 
of record.  Under the law, the Board is precluded from 
reaching its own unsubstantiated medical conclusions, and is 
instead bound by on these matters by the medical evidence of 
record.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), 
citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the 
above, further development is required because the medical 
evidence of record does not contain sufficient information to 
address the required legal inquiry, i.e., whether the 
veteran's death was related to his service-connected 
disabilities or a disability of service origin.  Thus, it is 
incumbent on the Board to remand this matter to supplement 
the record prior to adjudicating these claims.  See Wallin v. 
West, 11 Vet. App. 509, 513 (1998); Colvin v. Derwinski, 1 
Vet. App. at 175.

Finally, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007).  As such, 
additional notice is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a letter 
which:
*	informs her of the information and 
evidence necessary to substantiate her 
claim, including an explanation of the 
evidence and information required to 
substantiate a DIC claim based on 
either a previously service-connected 
condition or on a condition not yet 
service connected; 
*	informs her about what evidence, if 
any, she is to submit;
*	informs her about what evidence VA 
will obtain with respect to her claim;
*	asks her to submit any evidence in her 
possession which pertains to her 
claim; 
*	informs her how effective dates and 
disability ratings are formulated; and
*	informs her about the conditions for 
which the veteran was service 
connected at the time of his death.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner.  After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's death from 
cardiorespiratory arrest, which was due to 
or a consequence of endocarditis and 
pneumonia, was related to service, and in 
particular, to his service-connected 
cardiovascular disabilities.  In doing so, 
the examiner must comment as to whether 
the veteran's peripheral vascular disease 
or his hypertension was a contributory 
cause of his death, and specifically 
address the veteran's cardiovascular-
related problems that were noted leading 
up to his death and determine their role, 
if any, in the veteran's death.  The 
rationale for any opinion expressed should 
be provided in a legible report.  

3.  Then the AMC should readjudicate the 
claim.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

